Title: From Thomas Jefferson to John Wayles Eppes, 1 January 1802
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Jan. 1. 1802.
          
          I wrote to Maria on the 14th. of Dec. My occupations are now so incessant that I cannot command a moment for my friends. 7. hours of close business in the forepart of the day, and 4. in the evening leave little time for exercise or relaxation.
          Congress have not yet done anything, nor passed a vote which has produced a party division. the sending a message, instead of making a speech to be answered, is acknowleged to have had the best effect towards preserving harmony. the real strength of the two parties in the H. of R. is 66. & 37. it would be 69. but that Dawson is absent & Sumpter’s place vacant. in the Senate it would be 18. & 14. were all here. but hitherto we have been so nearly equal there, that I have not ventured to send in my nominations, lest they should be able to dismast the administration.—the expedition from France against St. Domingo, of 40,000. men, is probably sailed. until the island is reduced, it is probable our supplies of provision, except to their fleet & army, will be prohibited.
          The Mammoth cheese is arrived here, & is to be presented to-day. it is 4. f. 4½ I. in diameter, 15. I. thick, & in August weighed 1230. ℔. it is an ebullition of republicanism in a state where it has been under heavy oppression. that state of things however is rapidly passing away, and there is a speedy prospect of seeing all the New England states come round to their antient principles; always excepting the real Monarchists & the Priests, who never can lose sight of the natural alliance between the crown & mitre.—are you laying off our counties into hundreds or captaincies? there can be no other basis of republican energy. police, justice, elections, musters, schools, and many other essential things can have no other effectual bottom. there is not a single political measure for our state which I have so much at heart. the captain or headborough would be there what the Serjeants are in an army; the finger of execution. I shall be glad to hear what you are doing, and how you do. health & affectionate attachment.
          
            Th: Jefferson
          
          
          
            P.S. I inclose you a pamphlet giving an account of the waterproof invention for cloths, paper &c. and a piece of waterproof paper, one half only being so. the prices of preparation are so moderate, that if the cloth be not injured it will be of real utility. I have a surtout coat, which I have found entirely effectual against rain.
          
        